DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the pixel unit" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the pixel unit" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the pixel unit" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the first structure" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 recites the limitation "the pixel unit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The term “several” in claim 7 is a relative term which renders the claim indefinite. The term “several” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. the limitation of “wherein the plurality of first structures are arranged at distances ranging from several tens of nm to several tens of µm” is rendered indefinite by the term “several”. For the purpose of examination, the limitation has been interpreted as “wherein the plurality of first structures are arranged at distances ranging from 20 nm to 100 µm”
Claim 8 recites the limitation "the surface" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the pixel unit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the first structure" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the pixel unit" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the pixel unit" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the first structure" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the pixel unit" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-6 and 9 are rejected due to their dependency. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shim et al. (US Pub. 20100157235 and hereafter Shim).
As per claim 1, Shim teaches (in figures 1-3) a color filter comprising: a substrate (100); a bank (360) formed on the substrate to partition a plurality of pixel units into each other (paragraph 38); a plurality of first structures (370) formed on the pixel unit, and having a width (W2) narrower than a width of the pixel unit, and a height (h2) lower than a height (h1) of the bank; and an ink film (230/231 paragraph 46) filled in the pixel unit and having a height higher than the height of the first structure (see figure 2 and paragraph 43).
As per claim 2, Shim teaches (in figures 1-3) that the plurality of first structures (370) protrudes upward from a surface (surface of 100), which constitutes the pixel unit, of the substrate (100).
As per claim 4, Shim teaches (in figures 1-3) that the plurality of first structures (370) includes a transparent material (paragraph 39).
As per claim 6, Shim teaches (in figures 1-3) that the plurality of first structures (370) includes an insulating material (paragraph 39).
As per claim 10, Shim teaches (in figures 1-3) that the first structure (370) has a wall structure or a pillar structure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 5, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (US Pub. 20100157235 and hereafter Shim) as applied to claim 1 above and in further view of Kim et al. (US Pub. 20070184363 and hereafter Kim).
As per claim 3, Shim teaches forming the plurality of first structures out of organic material (paragraph 39). 
Shim does not teach that a surface of the plurality of first structures has an ink-philic property.
However, Kim teaches (in figures 5A-5D) forming color filter dividers (111) out of a hydrophobic/ink-phobic organic material (paragraph 38), covering the upper surface of the color filter dividers with blocking layer (120) and then exposing the color filter dividers to UV light (paragraph 41) such that the side walls (140) of the color filter dividers absorb moisture from the air to develop a hydrophilic/ink-philic property while the top surface maintains an original hydrophobic/ink-phobic property (paragraph 42) so that color ink filling a color filter space (150) is prevented from mixing with another color ink filled in an adjacent color filter space (160) and so the color ink fills the color filter space with a uniform thickness so that light is prevented from leaking from the color filter space (paragraph 46). 
It would have been obvious to one of ordinary skill in the art at the time of filing to form the bank and first structures in Shim out of hydrophobic organic material and pattern and treat the bank and first structures in the manner suggested by Kim. 
The motivation would have been to preventing mixing of ink in the color filters while providing the color filters with uniform thickness. 
As per claim 5, Shim teaches forming the plurality of first structures out of organic material (paragraph 39). 
Shim does not teach that the plurality of first structures includes a material that is etchable.
However, Kim teaches (in figures 5A-5D) forming color filter dividers (111) out of a hydrophobic/ink-phobic organic material (paragraph 38) which is etchable (paragraph 39). 
It would have been obvious to one of ordinary skill in the art at the time of filing to form the bank and first structures of hydrophobic/ink-phobic organic material (paragraph 38) which is etchable as suggested by Shim in order to prevent mixing of ink in the color filters while providing the color filters with uniform thickness. 
Additionally, it is noted that a prima facie case of obviousness exists for the selection of a known material based on its suitability for its intended use (see MPEP 2144.07).
As per claim 9, Shim teaches forming the plurality of first structures out of organic material (paragraph 39). 
Shim does not teach that a top surface of the bank includes an ink-repellent property.
However, Kim teaches (in figures 5A-5D) forming color filter dividers (111) out of a hydrophobic/ink-phobic organic material (paragraph 38), covering the upper surface of the color filter dividers with blocking layer (120) and then exposing the color filter dividers to UV light (paragraph 41) such that the side walls (140) of the color filter dividers absorb moisture from the air to develop a hydrophilic/ink-philic property while the top surface maintains an original hydrophobic/ink-phobic property (paragraph 42) so that color ink filling a color filter space (150) is prevented from mixing with another color ink filled in an adjacent color filter space (160) and so the color ink fills the color filter space with a uniform thickness so that light is prevented from leaking from the color filter space (paragraph 46). 
It would have been obvious to one of ordinary skill in the art at the time of filing to form the bank and first structures in Shim out of hydrophobic organic material and pattern and treat the bank and first structures in the manner suggested by Kim. 
The motivation would have been to preventing mixing of ink in the color filters while providing the color filters with uniform thickness. 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (US Pub. 20100157235 and hereafter Shim) as applied to claim 1 above and in further view of Wu et al. (US Pub. 20200151416 and hereafter Wu). 
As per claim 7, Shim teaches that the first structures have a width of 5 µm (paragraph 43). 
Shim does not specifically teach that the plurality of first structures are arranged at distances ranging from 20 nm to 100 µm. 
However, the distances between the first structures is a result effective variable in that they are directly dependent on the distance between the banks which is also a result effective variable in that if the distance is too small manufacturing will become difficult and aperture ratio will decrease and if the distance is too large resolution will be reduced and the picture quality will be reduced. 
Additionally, Wu teaches (in figure 3) it is known to form pixels such that the distance between banks (lines of black matrix 202) is around 50 µm (paragraph 39). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to arrange the first structures at distances ranging from 20 nm to 100 µm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (US Pub. 20100157235 and hereafter Shim) as applied to claim 1 above and in further view of Tsao et al. (US Pub. 20080231778 and hereafter Tsao).
As per claim 8, Shim teaches a surface (upper surface of 100), which makes contact with the ink film (230/231) of the pixel unit. 
Shim does not specifically teach that the surface includes an ink-philic property.
However, Tsao teaches (in figure 4) performing a plasma hydrophilic treatment on the substrate (31) of a color filter substrate in order to facilitate filling of color ink (41) (paragraph 30). 
It would have been obvious to one of ordinary skill in the art at the time of filing to perform the plasma hydrophilic treatment on the substrate of Shim. 
The motivation would have been to facilitate filling of color ink. 
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (US Pub. 20100157235 and hereafter Shim) in view of Tsao et al. (US Pub. 20080231778 and hereafter Tsao) and Kim et al. (US Pub. 20070184363 and hereafter Kim).
As per claim 11, Shim teaches (in figures 1-3) a color filter comprising: a substrate (100) including a top surface (upper surface of 100); a bank (360) formed on the substrate to partition a plurality of pixel units into each other (paragraph 38), and including a side surface and a top surface; a plurality of first structures (370) formed in the pixel unit, having a width (W2) narrower than a width of the pixel unit and a height (h2) lower than a height (h1) of the bank, including an insulating material that is transparent (paragraph 39), and including a surface (surface in contact with 230/231); and an ink film (230/231 paragraph 46) having a height higher than a height of the first structure and filled in the pixel unit (see figure 2 and paragraph 43).
Shim does not teach that the top surface of the substrate has an ink-philic property, the side surface of the bank has an ink-philic property and a top surface of the bank has an ink-repellent property, that the insulating material is etchable, that the surface of first structures has an ink-philic property 
However, Tsao teaches (in figure 4) performing a plasma hydrophilic treatment on the substrate (31) of a color filter substrate in order to facilitate filling of color ink (41) (paragraph 30). 
 Kim teaches (in figures 5A-5D) forming color filter dividers (111) out of a hydrophobic/ink-phobic organic material (paragraph 38) which is etchable (paragraph 39), covering the upper surface of the color filter dividers with blocking layer (120) and then exposing the color filter dividers to UV light (paragraph 41) such that the side walls (140) of the color filter dividers absorb moisture from the air to develop a hydrophilic/ink-philic property while the top surface maintains an original hydrophobic/ink-phobic property (paragraph 42) so that color ink filling a color filter space (150) is prevented from mixing with another color ink filled in an adjacent color filter space (160) and so the color ink fills the color filter space with a uniform thickness so that light is prevented from leaking from the color filter space (paragraph 46). 
It would have been obvious to one of ordinary skill in the art at the time of filing to perform the plasma hydrophilic treatment on the substrate of Shim in order to facilitate filling of color ink and to form the bank and first structures in Shim out of etchable hydrophobic organic material and pattern and treat the bank and first structures in the manner suggested by Kim in order to prevent mixing of ink in the color filters while providing the color filters with uniform thickness. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Choi et al. (KR20070024236) is cited for teaching (in figures 2-3e) a color filter comprising: a substrate (210); a bank (221-223) formed on the substrate to partition a plurality of pixel units (area of B) into each other; a plurality of first structures (225) formed on the pixel unit, and having a width narrower than a width of the pixel unit (see figures 2 and 3e), and a height (d2) lower than a height (d1) of the bank; and an ink film (230/231) filled in the pixel unit and having a height (d3) higher than the height of the first structure (see figures 3c and 3e).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871